IN THE SUPREME COURT OF THE STATE OF NEVADA


 ELIZETTE CADET,                                       No. 84226
 Petitioner,
 vs.
 THE EIGHTH JUDICIAL DISTRICT
 COURT OF THE STATE OF NEVADA,
 EN AND FOR THE COUNTY OF
 CLARK; AND THE HONORABLE
                                                       FILED
 JOSEPH HARDY, JR., DISTRICT                           MAR 2 2 2022
 JUDGE,
                                                       EUZABETH A. BROWN
 Respondents,                                        CLERK,UPREME COURT
                                                    BY
   and                                                   DEPUTY CLERK
 SWENSON PROPERTIES, LLC,
 Real Party in Interest.




                  ORDER DENYING PETITION
            FOR WRIT OF MANDAMUS OR PROHIBITION

            This original petition for a writ of mandamus or prohibition
challenges a February 10, 2022, district court order defaulting petitioner,
the defendant/counterclaimant in the underlying commercial property
unlawful detainer case, as a sanction for her counsel's failure to appear at
the continued pretrial conference. Petitioner also filed an emergency
motion for stay pending our consideration of this petition, explaining that
on February 2, 2022, the district court orally granted a default judgment,
dismissed her counterclaims, and required that she vacate the premises by
March 1, 2022. We granted the unopposed stay motion on February 22 but
also directed petitioner to show ca use why this writ petition should not be
denied because it appeared that she had an adequate legal remedy in the
                form of an appeal from the final judgment. Petitioner timely filed her
                response, and real party in interest timely filed a reply.
                            As explained in our order to show cause, an appeal is generally
                considered an adequate legal remedy precluding writ relief. Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004); see NRS
                34.170; NRS 34.330. An appeal will be available in this case once the
                district court enters a written order reflecting its oral ruling finally
                resolving the case. NRAP 3A(b)(1).
                            Petitioner argues that a future appeal is inadequate to protect
                her interests, as the district court's oral ruling required her to vacate the
                premises by March 1 and, without this court's immediate intervention, she
                will be evicted before an appeal could be perfected, causing irreparable
                harm. We disagree with this assessment, however, as the district court's
                oral ruling is not effective or enforceable until it is reduced to writing,
                signed, and filed. Div. of Child & Family Servs., Dep't of Human Res. v.
                Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004)
                ("[Dlispositional court orders that are not administrative in nature, but deal
                with the procedural posture or merits of the underlying controversy, must
                be written, signed, and filed before they become effective."); id. at 451, 92
                P.3d at 1243 (stating that "a court's oral pronouncement from the bench,
                the clerk's minute order, and even an unfiled written order are ineffective
                for any purpose" (quoting Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689,
                747 P.2d 1380, 1382 (1987) (alteration omitted))). Accordingly, petitioner
                has not demonstrated that this matter falls within an exception to the
                general rule, and we decline to exercise our discretion to entertain this
                petition because petitioner has an adequate legal remedy by way of an

SUPREME COURT
       OF
    NEVADA


OA 1947A
                                                      2
                    appeal from the final judgment, once that judgment is entered.      Pan, 120

                    Nev. at 224, 88 P.3d at 841; see also Smith u. Eighth Judicial Dist. Court,
                    107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that consideration
                    of a writ petition is discretionary). Accordingly, we
                                   ORDER the petition DENIED.2




                                                                                        J.
                                                           Hardesty


                                                                    A-14C-L-0
                                                           Stiglich


                                                                                        J.
                                                           Herndon




                    cc:   Hon. Joseph Hardy, Jr., District Judge
                          Paul C. Ray, Chtd.
                          Edward D. Kania
                          Eighth District Court Clerk




                          iWe note that, upon entry of a written order, petitioner should be
                    allowed an opportunity to seek a stay pending appeal in the district court
                    before the order is enforced. NRCP 62; NRAP 8(a)(1).

                          2   In light of this order, our February 22 stay is lifted.

SUPREME COURT
        OF
     NEVADA


cfl i947,4   ADP,                                            3